



Exhibit 10.41


AMENDED AND RESTATED AIRCRAFT TIME SHARING AGREEMENT


This AMENDED AND RESTATED AIRCRAFT TIME SHARING AGREEMENT (the “Agreement”) is
made and entered into as of this 16th day of January, 2019, between Colony
Capital Advisors, LLC (“Provider”), and Thomas J. Barrack, Jr. (“Recipient”).
In consideration of the mutual promises, agreements, covenants, warranties,
representations and provisions contained herein, the parties agree as follows:
1.    Time Sharing of the Aircraft. Subject to the terms and conditions of this
Agreement, Provider may from time to time provide Recipient with transportation
services on a non-exclusive basis using Provider’s aircraft identified as a
Gulfstream model GV-SP (G550) aircraft, registration number N284CC, serial
number 5410 (the “Aircraft”). This Agreement is intended to be a time sharing
agreement within the meaning of 14 C.F.R. Section 91.501(c)(1).
2.    Term. The term of this Agreement (the “Term”) will commence on January 18,
2019 and end on December 31, 2019 (the “Expiration Date”). The Expiration Date
(as it may be extended) will be automatically extended by one year if neither
party has given notice of non-renewal to the other at least 30 days before the
then Expiration Date. Notwithstanding anything to the contrary in this section
2, either party may terminate this Agreement on 30 days’ notice, provided that
such party is not then in default, and this Agreement will terminate
automatically upon Provider entering into an agreement for the sale of the
Aircraft.
3.    Delivery to Recipient. Upon the request of Recipient, subject to the
availability of the Aircraft as determined by Provider, Provider will make the
Aircraft available to Recipient at such location as Recipient may reasonably
request. Recipient acknowledges that Provider currently bases the Aircraft at
Van Nuys Airport, Van Nuys, California (the “Base”).
4.    Reimbursement.
(a)    Recipient will pay to Provider, within 30 days of Provider’s invoice, for
Recipient’s flights of the Aircraft during the Term, the following amounts with
respect to Recipient’s flights of the Aircraft (collectively, the
“Reimbursement”):
(i)    the cost of the fuel, oil and additives consumed;
(ii)    handling fees;
(iii)    parking, hangar, ramp and tie-down fees;
(iv)    governmental fees, including customs, overflight, air navigation and
emissions trading fees.


 
 
 




--------------------------------------------------------------------------------





(v)    hourly maintenance program expenses, including amounts payable under
Rolls-Royce CorporateCare and Honeywell Maintenance Service Plan;
(vi)    a hourly fee of $271.23, as adjusted, to account for maintenance
overhead expenses;
(vii)    the cost of aircraft cleaning;
(viii)    the cost of catering and restocking of galley supplies consumed;
(ix)    crew travel expenses, including food, lodging, transportation and tips;
and
(x)    passenger ground transportation.
The hourly fee provided in clause (vi) will be adjusted annually at the
beginning of each year to reflect the flight hours and maintenance overhead
expenses budgeted for that year.
(b)    Notwithstanding section 4(a), Recipient will not pay the portion of the
Reimbursement for a Recipient flight of the Aircraft that exceeds the sum of the
following:
(i)    twice the cost of the fuel, oil and other additives consumed;
(ii)    travel expenses of the crew, including food, lodging, and ground
transportation;
(iii)    hangar and tie-down costs away from the aircraft's base of operation;
(iv)    Insurance obtained for the specific flight;
(v)    Landing fees, airport taxes, and similar assessments;
(vi)    Customs, foreign permit, and similar fees directly related to the
flight;
(vii)    In flight food and beverages;
(viii)    Passenger ground transportation; and
(ix)    Flight planning and weather contract services.
(c)    For the sake of clarification, flights to ferry the Aircraft to the
delivery location specified by Recipient pursuant to section 3, and flights to
return the Aircraft to the Base, or such other location as the parties agree
pursuant to section 5, will be deemed to be flights of the Aircraft by
Recipient.


 
2
 




--------------------------------------------------------------------------------





5.    Return to Base. On the Expiration Date and, unless Provider agrees to the
contrary, upon the conclusion of each flight of the Aircraft by Recipient under
this Agreement, the Aircraft will be returned to the Base, or such other
location as Provider and Recipient may agree.
6.    Flights of the Aircraft.
(a)    Recipient acknowledges that his discretion in determining the origin and
destination of flights under this Agreement will be subject to the following
limitations: (i) such origin and destination, and the routes to reach such
origin and destination, are not within or over (A) an area of hostilities, (B)
an area excluded from coverage under the insurance policies maintained by
Provider with respect to the Aircraft or (C) a country or jurisdiction for which
exports or transactions are subject to specific restrictions under any United
States export or other law or United Nations Security Council Directive,
including without limitation, the Trading With the Enemy Act, 50 U.S.C. App.
Section 1 et seq., the International Emergency Economic Powers Act, 50 U.S.C.
Section 1701 et seq. and the Export Administration Act, 50 U.S.C. App. Sections
2401 et seq.; and (ii) in the judgment of Provider, the safety of flight is not
jeopardized.
(b)    Recipient acknowledges that, if, in the opinion of Provider (including
its pilot-in-command), flight safety may be jeopardized, Provider may terminate
a flight or refuse to commence it without liability for loss, injury or damage
occasioned by such termination or refusal. Recipient acknowledges that Provider
will not be liable for any loss, damage, cost or expense arising from or related
to, directly or indirectly, any delay, cancellation or failure to furnish any
transportation pursuant to this Agreement, including, without limitation, when
caused by government regulation, law or authority, mechanical difficulty or
breakdown, war, civil commotion, strikes or other labor disputes, weather
conditions, acts of God, public enemies or any other cause beyond Provider’s
control.
(c)    Recipient will use the Aircraft only for the transportation of his
employees and guests and will not obtain compensation for such transportation
from any person.
7.    Operation and Maintenance Responsibilities of Provider. As between
Provider and Recipient, Provider will be in operational control of the Aircraft
and will be solely responsible for the operation and maintenance of the
Aircraft.
8.    Taxes. Recipient will pay to Provider any federal excise taxes applicable
to Recipient’s flights, or to Recipient’s payment for Recipient’s flights, of
the Aircraft.
9.    Damage. Recipient will pay, or at Provider’s election, will reimburse
Provider for, the repair, replacement or cleaning of any part or equipment of
the Aircraft materially damaged by Recipient or Recipient’s guests, as
determined by Provider in its sole discretion. For the sake of clarification,
damage includes stained or torn upholstery or interior finishings, broken
furniture or equipment or broken tableware.


 
3
 




--------------------------------------------------------------------------------





10.    General Provisions
(a)    Headings. The headings contained in this Agreement are for reference
purposes only and will not affect in any way the construction or interpretation
of this Agreement.
(b)    Tense and Case. Throughout this Agreement, as the context may require,
references to any word used in one tense or case will include all other
appropriate tenses or cases.
(c)    Including. The words “include”, “including” and variations thereof are
not terms of limitation and will be deemed in each case to be followed by the
phrase “without limitation.”
(d)    Partial Invalidity. If any provision of this Agreement, or the
application thereof to any person, place or circumstance, is held by a court of
competent jurisdiction to be illegal, invalid, unenforceable or void, then such
provision will be enforced to the extent that it is not illegal, invalid,
unenforceable or void, and the remainder of this Agreement, as well as such
provision as applied to other persons, will remain in full force and effect.
(e)    Waiver. With regard to any power, remedy or right provided in this
Agreement or otherwise available to either party, (i) no waiver or extension of
time will be effective unless expressly contained in a writing signed by the
waiving party, (ii) no alteration, modification or impairment will be implied by
reason of any previous waiver, extension of time, delay or omission in exercise
or other indulgence, and (iii) waiver by either party of the time for
performance of any act or condition hereunder does not constitute waiver of the
act or condition itself.
(f)    Notices. Any notice or other communication required or permitted under
this Agreement will be in writing and be deemed duly given upon actual receipt
when delivered personally, by mail, by a courier service that provides delivery
receipts, or by facsimile (provided notices received on a non-business day, or
after 5 p.m. on a business day, each as determined in the location of the
recipient, will be deemed received on the next business day). Notices will be
addressed as specified in writing by the relevant party from time to time, which
initially is as follows:
To Recipient at:
Thomas J. Barrack, Jr.
 
515 S. Flower St, 44th Floor
 
Los Angeles, CA 90071
 
Fax: +1-310-407-7322
 
Tel.: +1-310-552-7240



 
4
 




--------------------------------------------------------------------------------





To Provider at:
Colony Capital Advisors, LLC
 
515 S. Flower St, 44th Floor
 
Los Angeles, CA 90071
 
Attention: Mark M. Hedstrom
 
Fax: +1-310-407-7431
 
Tel.: +1-310-282-8820

No objection may be made to the manner of delivery of any notice or other
communication in writing actually received by a party.
(g)    California Law. This Agreement will be governed by and construed in
accordance with the laws of the State of California, regardless of the choice of
law provisions of California or any other jurisdiction.
(h)    Entire Agreement. This Agreement constitutes the entire agreement between
the parties pertaining to the subject matter contained in this Agreement and
supersedes any prior or contemporaneous agreements, representations and
understandings, whether written or oral, of or between the parties with respect
to the subject matter of this Agreement. There are no representations,
warranties, covenants, promises or undertakings, other than those expressly set
forth or referred to herein.
(i)    Amendment. This Agreement may be amended only by a written agreement
signed by both parties.
(j)    Binding Effect; Assignment. This Agreement will be binding on, and will
inure to the benefit of, the parties and their respective successors and
assigns; provided, however, that Recipient may not assign any of its rights
under this Agreement, and any such purported assignment will be null, void and
of no effect.
(k)    Attorneys’ Fees. Should any action (including any proceedings in a
bankruptcy court) be commenced between the parties or their representatives
concerning any provision of this Agreement or the rights of any person or entity
under this Agreement, solely as between the parties or their successors, the
party or parties prevailing in such action as determined by the court will be
entitled to recover from the other party all of its costs and expenses incurred
in connection with such action (including, without limitation, fees,
disbursements and expenses of attorneys and costs of investigation).
(l)    Remedies Not Exclusive. No remedy conferred by any of the specific
provisions of this Agreement is intended to be exclusive of any other remedy,
and each and every remedy will be cumulative and in addition to every other
remedy given hereunder or now or hereafter existing at law or in equity by
statute or otherwise. The election of any one or more remedies will not
constitute a waiver of the right to pursue other remedies.
(m)    No Third Party Rights. Nothing in this Agreement, whether express or
implied, is intended to confer any rights or remedies under or by reason of this
Agreement on any person other than the parties to this Agreement and their
respective successors and


 
5
 




--------------------------------------------------------------------------------





assigns, nor is anything in this Agreement intended to relieve or discharge the
obligation or liability of any third persons to any party to this Agreement, nor
will any provision give any third person any right of subrogation or action over
or against any party to this Agreement.
(n)    Counterparts. This Agreement may be executed in one or more counterparts,
each of which independently will be deemed to be an original, and all of which
together will constitute one instrument.
(o)    Limitation of Liability. Recipient will not enforce any judgment against
Provider for claims for property damage or personal injury arising in connection
with Provider's performance of this Agreement to the extent the amount of the
judgment exceeds the coverage of such claims under Provider's insurance
policies. Each party waives any and all claims, rights and remedies against the
other party, whether express or implied, or arising by operation of law or in
equity, for any punitive, exemplary, indirect, incidental or consequential
damages whatsoever that may arise out of this Agreement, whether or not such
party was or should have been aware of the possibility of such damage.
(p)    Expenses. Each party will bear all of its own expenses in connection with
the negotiation, execution and delivery of this Agreement.
(q)    Relationship of the Parties. Nothing contained in this Agreement will in
any way create any association, partnership, joint venture, or
principal-and-agent relationship between the parties hereto or be construed to
evidence the intention of the parties to constitute such.
(r)    Survival. All representations, warranties, covenants and agreements, set
forth in sections 4, 5, 6, 8 and 10 will survive the expiration or termination
of this Agreement. The termination of this Agreement will not affect the
obligation of Recipient to pay Provider all accrued and unpaid Reimbursement and
all other accrued and unpaid amounts due hereunder.
11.    Truth-In-Leasing
(a)    THE PARTIES HAVE REVIEWED THE AIRCRAFT’S MAINTENANCE RECORDS AND
OPERATING LOGS AND HAVE FOUND THAT, DURING THE PRECEDING TWELVE MONTHS, OR, IF
SHORTER, THE PERIOD FROM THE DATE OF DELIVERY OF THE AIRCRAFT FROM THE
MANUFACTURER, THE AIRCRAFT HAS BEEN MAINTAINED AND INSPECTED UNDER FAR PART 91.
RECIPIENT ACKNOWLEDGES THAT THE AIRCRAFT WILL BE MAINTAINED AND INSPECTED UNDER
FAR PART 91 FOR OPERATIONS TO BE CONDUCTED UNDER THIS AGREEMENT.
(b)    RECIPIENT ACKNOWLEDGES THAT PROVIDER IS RESPONSIBLE FOR OPERATIONAL
CONTROL OF THE AIRCRAFT FOR FLIGHTS UNDER THIS AGREEMENT. EACH OF PROVIDER AND
RECIPIENT CERTIFIES THAT IT UNDERSTANDS ITS RESPONSIBILITIES FOR COMPLIANCE WITH
APPLICABLE FEDERAL AVIATION REGULATIONS.


 
6
 




--------------------------------------------------------------------------------





(c)    RECIPIENT UNDERSTANDS THAT AN EXPLANATION OF FACTORS BEARING ON
OPERATIONAL CONTROL AND THE PERTINENT FEDERAL AVIATION REGULATIONS CAN BE
OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS DISTRICT OFFICE.
IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
duly executed as of the day and year first written above.
PROVIDER
RECIPIENT
Colony Capital Advisors, LLC






By: __/s/ Mark M. Hedstrom____________






By:__/s/ Thomas J. Barrack, Jr.________
Thomas J. Barrack, Jr.
Mark M. Hedstrom
Title: Vice-President
 





 
7
 


